         Case 1:20-cv-02805-ALC Document 78 Filed 04/28/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


CHASE WILLIAMS, individually and on behalf of all others
similarly situated,

                          Plaintiff,
                                                                   No. 1:20-cv-02805-ALC
               v.
                                                                   UPDATED NOTICE
HDR GLOBAL TRADING LIMITED, ABS GLOBAL                             OF VOLUNTARY
TRADING LIMITED, 100X HOLDINGS LIMITED,                            DISMISSAL PURSUANT
SHINE EFFORT INC LIMITED, HDR GLOBAL                               TO F.R.C.P. 41(a)(1)(A)(i)
SERVICES (BERMUDA) LIMITED, ARTHUR HAYES,
BEN DELO, and SAMUEL REED,

                         Defendants.


       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Lead Plaintiff Chase Williams and Plaintiff

William Zhang (who is not a Lead Plaintiff in this matter), through their counsel, hereby give

notice that the above-captioned action is voluntarily dismissed in its entirety, without prejudice

and without costs or attorneys’ fees to any party, against Defendants HDR Global Trading

Limited, ABS Global Trading Limited, 100x Holdings Limited, Shine Effort Inc Limited, HDR

Global Services (Bermuda) Limited, Arthur Hayes, Ben Delo, and Samuel Reed.
         Case 1:20-cv-02805-ALC Document 78 Filed 04/28/21 Page 2 of 2




Dated: April 28, 2021
       New York, NY

                                          /s/ Jordan A. Goldstein
 Kyle W. Roche                            Philippe Z. Selendy
 Edward Normand                           Jordan A. Goldstein
 Velvel (Devin) Freedman (pro hac vice)   Joshua Margolin
 Joseph M. Delich                         Mitchell Nobel
 Richard R. Cipolla                       SELENDY & GAY PLLC
 ROCHE FREEDMAN LLP                       1290 Sixth Avenue, 17th Floor
 99 Park Avenue, 19th Floor               New York, NY 10104
 New York, NY                             pselendy@selendygay.com
 kyle@rcfllp.com                          jgoldstein@selendygay.com
 tnormand@rcfllp.com                      jmargolin@selendygay.com
 vel@rcfllp.com                           mnobel@selendygay.com
 jdelich@rcfllp.com
 rcipolla@rcfllp.com                      Co-Lead Counsel and Attorneys for
                                          Plaintiff and the Proposed Class
